UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4268


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY JERMAINE HAIRSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00071-CCE-1)


Submitted:   October 24, 2012             Decided:   November 8, 2012


Before KEENAN, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant    Federal   Public   Defender,   Winston-Salem,   North
Carolina, for Appellant.    Ripley Rand, United States Attorney,
Sandra    J.   Hairston,   Assistant   United   States   Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey Jermaine Hairston pled guilty to distribution of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006), and

received a sentence at the bottom of the Guidelines range of

ninety-two months’ imprisonment.                On appeal, Hairston argues the

district court unreasonably ran the federal sentence consecutive

to his undischarged state sentence rather than concurrent with

it.   We affirm.

            At the time of his sentencing, Hairston was serving a

thirty-five-year      sentence        on    Virginia        state    convictions         for

second degree murder, felon in possession of a firearm, and use

of a firearm in connection with a felony.                           Hairston does not

argue     these   offenses       were      related     to    the     instant      federal

offense.

            We    review     a    sentence       for    reasonableness           under     a

deferential       abuse-of-discretion           standard.            Gall   v.     United

States,    552    U.S.   38,     51     (2007).         A   reasonableness         review

includes both procedural and substantive components.                              Id.     A

sentence    is    procedurally        reasonable       where   the     district     court

committed no significant procedural errors, such as improperly

calculating the Guidelines range, failing to consider the 18

U.S.C. § 3553(a) (2006) factors, or insufficiently explaining

the selected sentence.           United States v. Boulware, 604 F.3d 832,

837–38 (4th Cir. 2010).               The substantive reasonableness of a

                                            2
sentence     is    assessed      in    light       of       the   totality       of    the

circumstances.       Gall, 552 U.S. at 51.                  While a sentence may be

substantively      unreasonable       if    the    §     3553(a)       factors    do   not

support the sentence, “[r]eviewing courts must be mindful that,

regardless of ‘the individual case,’ the ‘deferential abuse-of-

discretion standard of review . . . applies to all sentencing

decisions.’”       United States v. Diosdado–Star, 630 F.3d 359, 366

(4th Cir.), cert. denied, 131 S. Ct. 2946 (2011) (citing Gall,

552 U.S. at 52).            Moreover, a sentence that falls within a

properly      calculated         Guidelines            range      is     presumptively

reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

           Hairston         asserts    that       U.S.        Sentencing     Guidelines

Manual (“USSG”) § 5G1.3(c) (2011) compels a sentencing court to

construe the undischarged state offense as if it were a federal

offense and to compute a hybrid Guidelines range that would be

applicable to both offenses.           Cf. United States v. Hill, 59 F.3d

500, 503 (4th Cir. 1995).              However, the application notes to

USSG § 5G1.3(c) no longer advise such a procedure.                               See USSG

§ 5G1.3(c),       cmt.    n.3(A).      As       this    court     has    explained,     a

district     court       need   not   calculate         a     hypothetical       combined

Guidelines     range       to   comport     with        the    current     version      of

§ 5G1.3(c).       United States v. Mosley, 200 F.3d 218, 224–25 (4th

Cir. 1999).       Instead, a district court’s discretion in imposing

                                            3
consecutive      or      concurrent        sentences      is     bounded        only       by   the

relevant factors that the current version of § 5G1.3(c) directs

the court to consider.               Id.     Those factors include the concerns

enumerated in 18 U.S.C. § 3553(a); the type and length of the

prior undischarged sentence; the time likely to be served before

release    on    the     undischarged        sentence;      and         the    fact     that     the

prior undischarged sentence may have been imposed in state court

rather than federal court.                 See USSG § 5G1.3(c), cmt. n.3(A).

            Section 5G1.3(c) first directs courts to consider the

factors set forth in 18 U.S.C. § 3553(a).                           See USSG § 5G1.3(c),

cmt. n.3(A).           Here, the district court explicitly referred to

Hairston’s      long       criminal     record,      noting         the       murder    and      gun

convictions,       and      opined    that    the   need       to       protect      the   public

weighed in favor of a consecutive sentence.                             The district court

further concluded that a sentence at the bottom of Hairston’s

Guidelines range adequately took into account the long sentence

he   is   serving      on    the     state    offense     and       a    “record       otherwise

primarily but not exclusively of misdemeanors.”                               We conclude the

district court properly considered the relevant factors under

USSG § 5G1.3(c), and properly explained the sentence it imposed.

United    States      v.    Montes-Pineda,         445    F.3d      375,       380     (4th     Cir.

2006).

            As this court has emphasized, “[a] district court’s

decision    to     impose      a     sentence      that   runs          concurrently          with,

                                               4
partially    concurrently      with,   or     consecutively        to     a     prior

undischarged term of imprisonment is constrained only by its

consideration    of    the   factors   mentioned      in   the   commentary        to

§ 5G1.3(c).”     Mosley, 200 F.3d at 223.              Because the district

court considered the factors listed in the commentary to USSG

§ 5G1.3(c) — including the guideposts referenced in § 3553(a) —

we   conclude    that    the    district     court     did   not        abuse     its

discretion in imposing a consecutive sentence in this case.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument     because   the    facts      and     legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                       5